DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:

(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as 
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: connection component in claim 1.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 20,  is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Rosuck et al. (7,311,721).
Rosuck discloses a pacifier assembly device comprising: a first component (see figure below), the first pacifier component comprising a first mouth guard portion (see figure below) defined by a front side surface (surface opposite part 430 as seen in the figure below and Fig. 13), a first rear side surface (surface where part 430 is located as seen in the figure below and Fig. 13), and a first border surface (side surface between the front and rear side as seen in Fig. 13), a first flange element (430) projecting perpendicularly from the first rear side surface (Fig. 13 and figure below); a first aperture element (300) extending through both the first front side surface and the first rear side surface (see figure below and Fig. 13), a first nipple-like protrusion (150) (Fig. 7b and 9) projecting perpendicularly from the first front side surface (Fig. 7b and 9); a second pacifier component (see figure below), the second pacifier component 

    PNG
    media_image1.png
    666
    1063
    media_image1.png
    Greyscale

st and 2nd aperture as seen in the figure above), the aperture elements positioned between the nipple-like protrusion and the border surface of each pacifier component (Fig. 1-13 and figure above).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.





Claims 1, 10, 13, 14, 17, and 20-23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Rosuck et al. (7,311,721) in view of Smith (2008/0215092) and further in view of Sater (2003/0114865).
Rosuck discloses all the limitations discussed above including a variety of embodiment where they all include first and second pacifier components (230 and 260 respectively as seen in Fig. 4) which are connected to each other as seen in Fig. 4-6 and 9, however Rosuck does not disclose the connection mechanism as claimed such as the tenon and mortise where the first pacifier component has a first protuberance (tenon portion) and first aperture (mortise) and the second pacifier component has a second protuberance (tenon portion) and a second aperture (mortise) where the first protuberance attaches to the second aperture and the second protuberance attaches the first aperture. 
Smith which is in the same field of endeavor for the purpose of acting as a safety mechanism designed to allow manipulation and removal by an adult (see Paragraph 38), teaches (see Paragraphs 34-35) a pacifier coupling system wherein the tenon portion has a flange element (26) and protuberance element (28) which connects to the mortise portions (42) (Fig. 4 and 6-7). 
Smith further discloses that several apertures (32, 34 on the first pacifier component and 42, 44 on the second pacifier component) (Fig. 3-4); wherein the first aperture (34) is U-shaped (Fig. 3); wherein each pacifier component further comprises aperture elements (Fig. 3-4 where both components have multiple apertures), the aperture elements positioned between the nipple-like protrusion and the border surface of each pacifier component (Fig. 3-4 where 
It would have been obvious to one having ordinary skill in the art prior to the effective filing date to modify Rosuck’s invention to have a flange element and protuberance element as taught by Smith in order to have a safety/connecting mechanism designed.
 Furthermore, it would have been obvious to change the conection mechanism of Rosuck (note that Rosuck teaches a variety of connecting mechanism) in view of Smith since one of ordinary skill in the art could have substituted one known element for another, and the results of the substitution would have yielded predictable results supports a prima facie case of obviousness. See MPEP 2143, "KSR" rationale B.
Rosuck in view of Smith disclose all the limitations discussed above however, Rosuck in view of Smith are silent with respect to each pacifier component having a protuberance (tenon portion) and an aperture (mortise) where the first protuberance attaches to the second aperture and the second protuberance attaches the first aperture.
Sater discloses a medical device with a variety of connecting mechanisms between its two parts, including an embodiment where the two protuberances are on the first component and connect to two apertures on the second component (Fig. 1a) and another embodiment where the first component has a protuberance and aperture which connects to the protuberance and aperture of the second component, respectively (Fig. 1b).
It would have been obvious to one of ordinary skill in the art to modify the connection mechanism of Rosuck in view of Smith to have a protuberance and aperture in the first component which connects to the protuberance and aperture of the second component, KSR International Co. v. Teleflex Inc., 550 U.S. 398, 82, USPQ2d 1385 (2007).  
Claims 1, 6, 7, 9-20, 22, and 23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Rosuck et al. (7,311,721) in view of Maddocks et al. (5,211,656) and further in view of Sater (2003/0114865).
Rosuck discloses all the limitations discussed above including a variety of embodiment where they all include first and second pacifier components (230 and 260 respectively as seen in Fig. 4) which are connected to each other as seen in Fig. 4-6 and 9, however Rosuck does not disclose the connection mechanism as claimed such as the tenon and mortise where the first pacifier component has a first protuberance (tenon portion) and first aperture (mortise) and the second pacifier component has a second protuberance (tenon portion) and a second aperture (mortise) where the first protuberance attaches to the second aperture and the second protuberance attaches the first aperture. 
Maddocks which is in the same field of endeavor for the purpose of acting as a safety mechanism designed to allow manipulation and removal by an adult (Abstract), teaches a pacifier coupling system wherein the tenon portion has a flange element (50) and protuberance element (52) which connects to the mortise portions (26) (Fig. 1-4); wherein the cross-sectional shape of the first protuberance and the second protuberance is u-shaped/kidney bean shape (Fig. 1); wherein the first and second apertures are u-shaped/kidney bean shape (Fig. 1); wherein the cross-sectional shape of each of the first protuberance and the second protuberance is curved about the y-axis to bend toward the nipple-like protrusion (Fig. 1).

 Furthermore, it would have been obvious to change the connection mechanism of Rosuck (note that Rosuck teaches a variety of connecting mechanism) in view of Maddocks since one of ordinary skill in the art could have substituted one known element for another, and the results of the substitution would have yielded predictable results supports a prima facie case of obviousness. See MPEP 2143, "KSR" rationale B.
Rosuck in view of Maddocks disclose all the limitations discussed above however, Rosuck in view of Maddocks are silent with respect to each pacifier component having a protuberance (tenon portion) and an aperture (mortise) where the first protuberance attaches to the second aperture and the second protuberance attaches the first aperture.
Sater discloses a medical device with a variety of connecting mechanisms between its two parts, including an embodiment where the two protuberances are on the first component and connect to two apertures on the second component (Fig. 1a) and another embodiment where the first component has a protuberance and aperture which connects to the protuberance and aperture of the second component, respectively (Fig. 1b).
It would have been obvious to one of ordinary skill in the art to modify the connection mechanism of Rosuck in view of Maddocks to have a protuberance and aperture in the first component which connects to the protuberance and aperture of the second component, respectively, as taught by Sater, since it has been held that a simple substitution of one known KSR International Co. v. Teleflex Inc., 550 U.S. 398, 82, USPQ2d 1385 (2007).  
Response to Arguments
Applicant’s arguments filed 9/14/21 have been considered but are moot in view of the new grounds of rejection. 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The cited references teach double nipple pacifiers as well as a variety of connection mechanisms which in combination appear to meet the claimed limitations.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to DIANNE DORNBUSCH whose telephone number is (571)270-3515. The examiner can normally be reached Monday-Wednesday 9 am-3 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elizabeth Houston can be reached on (571) 272-7134. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DIANNE DORNBUSCH/             Primary Examiner, Art Unit 3771